Case 2:20-cv-15655-KSH-CLW Document 59 Filed 05/06/21 Page 1 of 1 PageID: <pageID>

                             UNITED STATES DISTRICT COURT
                              for the District of New Jersey [LIVE]
                                           Newark, NJ


     THS GROUP LLC
                                              Plaintiff,
     v.                                                      Case No.:
                                                             2:20−cv−15655−KSH−CLW

     COVALENT MARKETING, LLC, et al.
                                              Defendant.



     Clerk, Superior Court of New Jersey
     Middlesex County Courthouse
     *56 Paterson Street
     New Brunswick, NJ 08903
     State No: MID L − 006493 20


     Dear Clerk of Court:
       Enclosed please find a certified copy of the Order remanding the above entitled
     matter to your Court.




                                                  Very truly yours,
                                                  William T. Walsh, Clerk
                                                  By Deputy Clerk, lag



    encl.
    cc: All Counsel
